Exhibit 10.40

FIRST AMENDMENT TO THE

CONSULTING AGREEMENT

THIS FIRST AMENDMENT TO THE CONSULTING AGREEMENT (“Amendment No. 1”) is made
effective as of December 19, 2014 (the “Amendment No. 1 Effective Date”) by and
between Epizyme, Inc., with a principal business address at 400 Technology
Square, 4th Floor, Cambridge, Massachusetts 02139 (“Epizyme”) and Eric Hedrick
(“Consultant”).

WHEREAS, Epizyme and Consultant entered into that certain Consulting Agreement
dated October 27, 2014 (the “Agreement”); and

WHEREAS, the parties desire to amend the terms and conditions of the Agreement
as described below.

NOW, THEREFORE, in consideration of the premises and mutual covenants herein
contained, the parties hereto agree as follows:

 

  1. Section 2 of the Agreement is hereby amended by extending the Consultation
Period (as defined in the Agreement) so that it continues until March 31, 2015.

 

  2. Continued Effectiveness. Except as provided herein, all other terms and
conditions of the Agreement shall remain unchanged and in full force and effect.

 

  3. Capitalized Terms. Capitalized terms used in the Amendment No. 1 that are
not otherwise defined herein shall have the meanings set forth in the Agreement.

 

  4. Counterparts. This Amendment No. 1 may be executed in one or more
counterparts, each of which will be deemed an original, and all of which
together will be deemed to be one and the same instrument. A facsimile or pdf
copy of this Amendment No. 1, including the signature pages, will be deemed an
original.

IN WITNESS WHEREOF, each party has caused this Amendment No. 1 to be executed by
its duly authorized representative as of the Amendment No. 1 Effective Date.

 

EPIZYME, INC. CONSULTANT By: /s/ Robert Gould By: /s/ Eric Hedrick Name: Robert
Gould, Ph.D. Print Name: Eric Hedrick, M.D. Title: President and CEO